         Case 3:17-cr-00400-HZ         Document 192       Filed 04/16/19     Page 1 of 6




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
WILLIAM M. NARUS, CAB #243633
William.Narus@usdoj.gov
BENJAMIN TOLKOFF, NYSB #4294443
Benjamin.Tolkoff@usdoj.gov
NATALIE WIGHT, OSB #035576
Natalie.Wight@usdoj.gov
Assistant United States Attorneys
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America



                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:17-cr-00400-HZ

               v.                                    GOVERNMENT’S RESPONSE TO
                                                     DEFENDANT’S MOTION FOR A
JASON PAUL SCHAEFER,                                 DAUBERT HEARING [ECF No. 175]

              Defendant.


       The government opposes defendant’s motion for a Daubert hearing to test the “veracity”

of the scientific evidence collected by law enforcement. [ECF No. 175 at 1]. Defendant does

not challenge the experts’ qualifications, the scientific methodologies used, or the relevance of

the evidence. Defendant just disagrees with their conclusions, which can be addressed at trial on

cross-examination. Because defendant’s objections go to the weight of the evidence, and not its

admissibility, a Daubert hearing is unnecessary and his motion should be denied.



Government’s Response to Defendant’s Motion for a Daubert                                   Page 1
Hearing
           Case 3:17-cr-00400-HZ       Document 192       Filed 04/16/19      Page 2 of 6




                                  FACTUAL BACKGROUND

       On October 10, 2017, United States Magistrate Judge Stacie F. Beckerman issued a

search warrant for defendant’s residence. On October 11, 2017, law enforcement executed the

search warrant and seized evidence, including: electric match igniters, chemicals, and other

materials that could be used to manufacture explosives. Samples of the evidence were sent to the

Terrorist Explosive Device Analytical Center (TEDAC) section of the FBI Laboratory for

testing, where the evidence and devices were analyzed by FBI Supervisory Special

Agent/Chemist Forensic Examiner Jason Miller and FBI Explosives and Hazardous Device

Examiner Robert Barbieri. The materials and evidence were also reviewed during the course of

the investigation by Explosives Enforcement Specialist Mike O’Lena and Senior Explosives

Enforcement Officer Brennan Phillips of the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF).

       Reports and findings by the four experts were provided to defendant in discovery, along

with their curricula vitae. Additionally, the government will provide timely and sufficient notice

of the expert witnesses expected to testify at trial before the extended deadline of April 26, 2019,

as part of the pretrial documents ordered by the Court in paragraph A(1) of its Trial Management

Order. 1 [ECF 174].

       In his motion, defendant does not object to any specific expert’s qualifications, or

methodology, or how the expert applied that methodology in this case. Rather, defendant


       1
          In addition to the four experts involved in the chemical and destructive device testing,
the government anticipates calling FBI Special Agent Bomb Technicians Wade Mutchler and
Craig Mueller to provide testimony related to their specialized knowledge and training in the
area of explosives and the precursor chemicals and materials used in the manufacturing of
explosives.

Government’s Response to Defendant’s Motion for a Daubert                                     Page 2
Hearing
           Case 3:17-cr-00400-HZ       Document 192        Filed 04/16/19     Page 3 of 6




appears to requests a Daubert hearing for the generic purpose of testing “the veracity of the

government's scientific evidence, as it is readily apparent to [defendant] that evidence collected

by the government lacks substance.” ECF 176 at 2. Defendant also (incorrectly) claims that

“every single sample” has been destroyed, 2 and that his “lack of formal training . . . substantiates

the need” for a Daubert hearing. Id.

                                          DISCUSSION

I.     Relevant Law

       When evaluating the admissibility of expert testimony, the trial court is “a gatekeeper,

not a fact finder.” City of Pomona v. SQM North America Corp., 750 F.3d 1036, 1043 (9th Cir.

2014) (quoting Primiano, 598 F.3d at 565). Courts have long recognized that in fulfilling its

gatekeeping function under Rule 702 and Daubert, a district court need not hold a separate

hearing. See, e.g., United States v. Jawara, 474 F.3d 565, 582 (9th Cir. 2006); United States v.

Alatorre, 222 F.3d 1098, 1102 (9th Cir. 2000). Indeed, a trial judge “has broad discretion in

determining the appropriate form of the inquiry” and “broad latitude” in determining whether an

expert’s testimony is reliable and in deciding how to assess the testimony’s reliability. Estate of

Barabin v. AstenJohnson, Inc., 740 F.3d 457, 463-64 (9th Cir. 2014) (quoting Kumho Tire Co.,

Ltd. v. Carmichael, 526 U.S. 137, 153 (1999)).

       Because Rule 702 “contemplates a broad conception of expert qualifications,” an expert

may be qualified based on “knowledge, skill, experience, training, or education.” Thomas v.

Newton Int’l Enterprises, 42 F.3d 1266, 1269 (9th Cir. 1994) (quoting Fed. R. Evid. 702). Once



       2
         Some physical evidence, including chemical samples seized from defendant, has been
viewed and photographed by defendant’s investigator.

Government’s Response to Defendant’s Motion for a Daubert                                    Page 3
Hearing
         Case 3:17-cr-00400-HZ          Document 192        Filed 04/16/19     Page 4 of 6




qualified, an expert may testify within his or her area of expertise so long as the expert’s

testimony is both relevant and reliable. See Daubert, 509 U.S. at 594-95.

       The Ninth Circuit has articulated a two-pronged analysis for admissibility of a qualified

expert’s testimony. First, the proffered testimony must be reliable – the expert’s testimony

reflects scientific knowledge, the findings are derived by the scientific method, and the work

product amounts to “good science.” Daubert v. Merrell Dow Pharmaceuticals, Inc., 43 F.3d

1311, 1315 (9th Cir. 1995) (“Daubert II”) (internal citations and quotation marks omitted).

Second, the testimony must be relevant, i.e., “it logically advances a material aspect of the

proposing party’s case.” Id. See also Primiano v. Cook, 598 F.3d 558, 565 (9th Cir. 2010)

(expert testimony is relevant “if the knowledge underlying it has a valid connection to the

pertinent inquiry” [and] it is reliable if “the knowledge underlying it has a reliable basis in the

knowledge and experience of the relevant discipline”) (internal quotation marks and footnote

omitted). In determining reliability, the district court’s focus is on the expert’s “principles and

methodology, not on the conclusions that they generate.” Daubert, 509 U.S. at 595.

       Critique of expert conclusions properly takes place at trial on cross-examination and with

the testimony of opposing experts, not through pretrial motions. Primiano, 598 F.3d at 564

(“Shaky but admissible evidence is to be attacked by cross-examination, contrary evidence, and

attention to the burden of proof, not exclusion”). Once an expert establishes admissibility to the

judge’s satisfaction, “challenges that go to the weight of the evidence are within the province of

a fact finder, not a trial court judge.” Pyramid Technologies, Inc. v. Hartford Cas. Ins. Co., 752

F.3d 807, 814 (9th Cir. 2014). “A district court should not make credibility determinations that

are reserved for the jury.” Id.


Government’s Response to Defendant’s Motion for a Daubert                                      Page 4
Hearing
         Case 3:17-cr-00400-HZ         Document 192        Filed 04/16/19     Page 5 of 6




       The test under Daubert “is not the correctness of the expert’s conclusions but the

soundness of his methodology.” Primiano, 598 F.3d at 564 (quoting Daubert II, 43 F.3d at

1318). This Court is not tasked with deciding whether a particular expert is right or wrong, “just

whether his testimony has substance such that it would be helpful to a jury.” Alaska Rent-a-Car,

Inc., 738 F.3d at 969-70. When an expert meets the Daubert threshold, “the expert may testify

and the jury decides how much weight to give that testimony.” Primiano, 598 F.3d at 565.

       The expert’s testimony is admissible if it addresses an issue “beyond the common

knowledge of the average layperson.” United States v. Morales, 108 F.3d 1031, 1038 (9th Cir.

1997). Expert testimony need not address every element of a claim; it need only help the jury

understand the evidence or “a fact in issue.” Fed. R. Evid. 702(a). Scientific certainty is not a

prerequisite to admissibility. Daubert, 509 U.S. at 590 (there are “no certainties in science”).

Scientific methods that are subject to further testing and refinement may nonetheless “be

generally accepted and sufficiently reliable.” City of Pomona, 750 F.3d at 1044 (quoting

Daubert). While opinion based on “unsubstantiated and undocumented information” will not

suffice, the existence of ongoing research “does not necessarily invalidate the reliability of expert

testimony.” Id. (internal quotation marks and citation omitted). Similarly, disagreement among

experts over controlling standards “is not a basis to exclude expert testimony.” Id. at 1045.

“[R]ejection of expert testimony is the exception rather than the rule.” Fed. R. Evid. 702,

Advisory Committee Notes to the 2000 Amendments.

II.    Defendant’s Challenges Go to Weight of the Evidence, Not Admissibility.

       It appears defendant’s motion focuses on the correctness of the experts’ conclusions, not

the soundness of their methodologies. ECF Nos. 175-76. Although he states that the scientific


Government’s Response to Defendant’s Motion for a Daubert                                     Page 5
Hearing
         Case 3:17-cr-00400-HZ         Document 192       Filed 04/16/19       Page 6 of 6




evidence “lacks substance,” he does not allege that the evidence is so lacking in substance that

the information would not be helpful to a jury as required by Fed. R. Evid. 702. To the extent

defendant simply disagrees with the experts’ findings, his challenge to their conclusions should

be properly presented at trial, on cross-examination, and potentially with the testimony of

opposing experts, not through pretrial motions.

       Expert testimony relating to the testing of chemical compounds and materials seized from

defendant’s apartment, his storage unit, and at the explosion site will be helpful to the jury. The

jury must decide how much weight to give the experts’ testimony.

                                         CONCLUSION

       Because defendant’s objections go to the weight of the evidence, not its admissibility, his

motion for a Daubert hearing should be denied.

Dated: April 16, 2019.                                Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney

                                                      /s/ William M. Narus
                                                      WILLIAM M. NARUS
                                                      Assistant United States Attorney

                                                      /s/ Benjamin Tolkoff
                                                      BENJAMIN TOLKOFF
                                                      Assistant United States Attorney

                                                      /s/ Natalie Wight
                                                      NATALIE WIGHT
                                                      Assistant United States Attorney




Government’s Response to Defendant’s Motion for a Daubert                                    Page 6
Hearing
